Title: To James Madison from Uel Whiteside, 3 October 1814
From: Whiteside, Uel
To: Madison, James


        
          At A meeting of the Inhabitants of Madison County at the Courthouse 3d. of Octobr. 1814.
          To Consult the best methods, to prevent their frontier from falling, by the hand of the Savage Invaders.
          The following persons Ellected as a Committee—
          Samuel Whiteside George Cadwell William Savage William Rabb Samuel Judy Uel Whiteside William Montgomery.
          The Committee met and Chose Uel Whiteside Esq as chairman and Robert Reynolds as Secratary and Resolved unanoumsly—that the future

state, and perhaps the existance of this Illinois Terretory, very much depend uppon the fitness of the Commander of its forces.
          Resolved that a Memorial be now drafted, and if aproved of by the people who appointed this Committee, be sent to the Dellogate from this Terretory in Congress to be by him laid before the proper Authority.
          To the Presedent of the U. States
          Wee the Committee appointed as above stated—Beg leave to make the following representations to you as the Cheif Magistrate of a free people. Wee find by woefull experiance the Imposibility, of any man, let his prowes in war be what they may, to be equvelent to duties Incumbent on the Commander of the District lately submited to Brigr. Genl. Howard—on accompt of its great extent—and are convinced by facts founded on experiance that If it was Consistant to the plans of the U. States—it would be a Saving of the expences of keeping a Brigr. Genl. and a Saving of many lives of men Womemen and Children that the governers of the three N. Western Terretories should Command the forces in opperation in their Respective Terretories.
          Your Memorialists have a Conviction on their minds that it is the unshaken oppinion, of the Inhabitants of this teretory as well as those of this county—that there is no other, that can as well take the same pains to save the Inhabitants from Savage voilence, as the present Governor of this Terretory—fruitfull in his plans to frustrate the enemei and valourous to head his troops, and the people allways ready in the season of danger, to turn out in a maner, to a man, to face danger with all its horrors when expected to be headed by him—having unlimited Confidence in him, that he will do his utmost endeavours to obtain Justice not only for the Citicens of this Terretory but also those of the N. Westeren Terretories in general. If it is Incumbent—that there must be a Brig Genl. to Command this Military dist. as lately done—wee your Memorialists expects it will not be taken as Intrusion to Implore you to nominate our present governor Ninian Edwards to fill that place so Important to us—that place which must save, or expose the lives of many of us and of our fellows from the furies of Mercilis savage.
          And in duty wee are bound to pray
          the above Memorial being read to the meeting—and unanaumously Concured unto—ordered that it be Signed by the Chairman and Countersigned by the Secraty.
          
            Uel WhitesideChairmanBy order of the ComitteRobt. ReynoldsSety.
          
        
        
        
          Resolved that there are no speices of troops authorised by law So compleatly competent for the defence of the frontier Inhabitants of this territory, as Mounted rangers—so often compleatly shewn, at the expence of Many of their own presious lives—as they are men Intirely raised from the extreme frontier—in the habits of Indian warfare, Imadatly the actual guardians of the lives and property of their Relatives and friends, and all that is dear to man—and as there is at present a powerfull Combination of the savage hosts, embodied under their, no less Savage Instigators, the British—that is so far, only, limited by a handfull of these Patriotic vetrens.
          Therfore Resolved unanamously—that our present Delagate is hereby Requested, to make an application to his Excellency the President of the U. States (Imadately after the receipt of this) to call in to Service the Company of Mounted Rangers latly Commanded by Captn. William ⟨G⟩. Whiteside. Authorised and raised by the Act of Janury 2nd. 1812 and after wards Continued by other laws of the U. States.
          Resolved that wee the said Committee veiw the present War with all its Consequences but trifling, when Compared to the rights of a free Independent people—and that there was no other alternative to save them from dishonor, but War If Submision to the Mandates of Great Brittin, or Death Should be the Alternatives—wee welcome death with his balmey ease, to the base Surender of our Rights—and become slaves to tyrants.
          
            SignedUel, WhitesideCharmanBy order of the CommitteeRobt. Reynolds
          
        
      